DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the first polypropylene copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites "a first polypropylene" (which is not required to be a copolymer) and claim 4 recites a "first ethylene-propylene copolymer" (which is already required to be included in the release layer).

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While claim 5, which depends from claim 4, requires the release layer to comprise the first polypropylene copolymer, claim 4 already requires the release layer to comprise a first ethylene-propylene copolymer.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Interpretation
For the purpose of examination, the first polypropylene copolymer of claim 5 is taken to refer to the first ethylene-propylene copolymer of claim 4.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, 13, 14, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima (US 2018/0244024 A1) in view of Wilkie et al. (US 5,425,996 A).
	Ushijima is directed to a multilayer film comprising a crystallizable polyolefin core layer and at least one skin layer comprising polymethylpentene blended with an olefin elastomer (paragraph 0001).  The film may further comprise an adhesive layer (paragraph 0026).  In one embodiment, the release film comprises: (i) a first skin layer comprising a blend of polymethylpentene and an olefin-based elastomer, (ii) a core layer comprising polypropylene, and (iii) a second skin layer comprising polymethylpentene, an olefin copolymer, and polypropylene (paragraph 0034).  A release layer may be present on one skin layer (paragraph 0035).  Suitable olefin-based elastomers include butane-based copolymers and ethylene-propylene-based copolymers (paragraph 0037).  The skin layers may include various additive, such as anti-blocking agents and slip agent as well as silicone containing additives for enhancing release property (paragraph 0041).  Multiple copolymer of propylene (e.g. ethylene-propylene, propylene-butene, and ethylene-propylene-butene copolymer) may also be included in the skin layer (paragraph 0041).
	Ushijima does not teach the addition of polydimethylsiloxane or a crosslinked silicone to the multilayer film.  However, Ushijima does teach the addition of a silicone containing additive to the skin layer for enhancing release property.
	Wilkie et al. is directed to a multilayered polyolefin film comprising a slip agent in the skin layer (column 3, lines 24-36).  Suitable slip agents include crosslinked silicone and silicates having a particle size of about 0.5 to 10 m (column 4, lines 30-36).  The slip agent is normally used at a concentration of about 0.1 to 1 wt% (column 4, lines 50-60).
	It would have been obvious to one of ordinary skill in the art at the time of invention to use about 0.1 to 1 wt% of crosslinked silicone and silicates having a particle size of about 0.5 to 10 m the slip agent in the film of Ushijima since the courts have held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima (US 2018/0244024 A1) in view of Wilkie et al. (US 5,425,996 A) as applied to claims 2 and 8 above, and further in view of Schinkel et al. (US 5,126,197 A).
	Ushijima taken in view of Wilkie et al. suggest all the limitations of claims 3-5 and 9-11, as outlined above, except for the incorporation of a fluoropolymer in the release layer(s).  However, Ushijima does teach that anti-blocking agents are among the additives that may be incorporated into the skin layers.
	Schinkel et al. is directed to an oriented, multilayer film comprising a polypropylene base layer and a polypropylene outer layer containing an anti-blocking agent (paragraph 0001).   The anti-blocking agent may be polymeric (column 1, lines 35-44), such as polytetrafluoroethylene (column 2, lines 3-14).
	It would have been obvious to add polytetrafluoroethylene to the skin layer of Ushijima as an anti-blocking agent because the courts have held the selection of a known material (e.g. polytetrafluoroethylene) based on its suitability for its intended use (e.g. anti-blocking agent) supported a prima facie obviousness determination.  See MPEP 2144.07.
	Regarding claims 4, 5, 10, and 11, Ushijima teach that multiple copolymer of propylene (e.g. ethylene-propylene, propylene-butene, and ethylene-propylene-butene copolymer) may also be included in the skin layer (paragraph 0041).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima (US 2018/0244024 A1) in view of Wilkie et al. (US 5,425,996 A) and Schinkel et al. (US 5,126,197 A) as applied to claims 5 and 11 above, and further in view of Tsuchiya et al. (US 4,117,193 A).
	Ushijima taken in view of Wilkie et al. and Schinkel et al. suggest all the limitations of claims 6 and 12, as outlined above, except for applying a corona treatment to the skin layers.
	Tsuchiya et al. is directed to a composite polypropylene packaging film (abstract).  The film may be provided with anti-static properties by incorporating anti-static agent in the polypropylene substrate followed by subjecting the surface(s) of the composite film to a corona discharge treatment (column 3, line 65-column 4, line 5).
	It would have been obvious to one of ordinary skill in the art to treat the surfaces of the film of Ushijima with corona to assist in providing anti-static properties to the film.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection, which do not rely any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787